Exhibit 10.26

EXECUTION VERSION

FOURTH AMENDMENT TO UNCOMMITTED MASTER REPURCHASE AND SECURITIES

CONTRACT AGREEMENT AND FIRST AMENDMENT TO FEE LETTER

THIS FOURTH AMENDMENT TO UNCOMMITTED MASTER REPURCHASE AND SECURITIES CONTRACT
AGREEMENT AND FIRST AMENDMENT TO FEE LETTER (this “Amendment”), dated as of
February 18, 2020, is by and between GOLDMAN SACHS BANK USA, a New York
state-chartered bank, as buyer (“Buyer”) and FS CREIT FINANCE GS-1 LLC, a
Delaware limited liability company, as seller (“Seller”). Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Master Repurchase Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, Seller and Buyer have entered into that certain Uncommitted Master
Repurchase and Securities Contract Agreement, dated as of January 26, 2018, as
amended by that certain First Amendment to Uncommitted Master Repurchase and
Securities Contract Agreement, dated as of June 6, 2018, as amended by that
certain Second Amendment to Uncommitted Master Repurchase and Securities
Contract Agreement, dated as of February 20, 2019, as amended by that certain
Third Amendment to Uncommitted Master Repurchase and Securities Contract
Agreement and First Amendment to Guarantee Agreement, dated as of December 19,
2019 (as the same may be further amended, restated, supplemented or otherwise
modified from time to time, the “Master Repurchase Agreement”);

WHEREAS, Buyer has delivered, and Seller has agreed to, that certain Fee Letter,
dated as of January 26, 2018 (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Fee Letter”);

WHEREAS, Seller has requested to exercise its First Renewal Option pursuant to
Article 3(i) of the Master Repurchase Agreement and Buyer has approved such
extension; and

WHEREAS, Seller and Buyer wish to modify certain terms and provisions of the
Master Repurchase Agreement and the Fee Letter.

NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:

1. Amendments to Master Repurchase Agreement. The Master Repurchase Agreement is
hereby amended as follows:

(a) The definition of “Availability Period Expiration Date” in Article 2 of the
Master Repurchase Agreement is hereby deleted in its entirety and replaced with
the following:

““Availability Period Expiration Date” shall mean January 26, 2021, as such date
may be extended in accordance with Article 3(i) of this Agreement.”

(b) Article 3(i)(ii) of the Master Repurchase Agreement is hereby deleted in its
entirety and replaced with the following:

“(ii) Seller shall have one (1) option to extend the then-current Availability
Period Expiration Date for a period of one (1) year (the “Renewal Option”);
provided, that Seller has satisfied all of the conditions listed in clause
(iv) below (collectively, the “Availability Period Renewal Conditions”).”



--------------------------------------------------------------------------------

(c) The definition of “Draw Fee” in Article 2 of the Master Repurchase Agreement
is hereby deleted in its entirety, and any and all references to such term in
the Transaction Documents (including, without limitation, the form of
Confirmation), shall be deleted and of no further force and effect.

(d) Article 3(c) of the Master Repurchase Agreement is hereby amended by
replacing the semi-colon at the end of clause (xx) thereof with a period and
deleting clause (xxi) thereof in its entirety.

(e) Article 3(i)(iv)(E) of the Master Repurchase Agreement is hereby deleted in
its entirety.

2. Amendments to the Fee Letter. The Fee Letter is hereby amended as follows:

(a) The definition of “Draw Fee” in Section 1 of the Fee Letter is hereby
deleted in its entirety.

(b) Section 2 of the Fee Letter is hereby deleted in its entirety and replaced
with the words “Intentionally Omitted.”.

3. Waiver to Availability Period Renewal Conditions. Buyer hereby waives any
notice required prior to the date hereof under the Master Repurchase Agreement
to extend the Availability Period Expiration Date, including Article 3(i)(iv)(A)
thereof.

4. Effectiveness. The effectiveness of this Amendment is subject to receipt by
Buyer of the following:

(a) Amendment. This Amendment, duly executed and delivered by Seller and Buyer.

(b) Responsible Officer Certificate. A signed certificate from a Responsible
Officer of Seller certifying: (i) that no amendments have been made to the
organizational documents of Seller since January 26, 2018, unless otherwise
stated therein; and (ii) the authority of Seller to execute and deliver this
Amendment and the other Transaction Documents to be executed and delivered in
connection with this Amendment.

(c) Good Standing. Certificates of existence and good standing and/or
qualification to engage in business for the Seller.

(d) Fees. Payment by Seller of the actual costs and expenses, including, without
limitation, the reasonable fees and expenses of counsel to Buyer, incurred by
Buyer in connection with this Amendment and the transactions contemplated
hereby.

5. Condition to Transactions. Buyer’s agreement to enter into the next
Transaction immediately following this Amendment is subject to the condition
precedent that Seller has complied, or concurrently with the consummation of
such Transaction shall comply, with Section 6 hereof.

6. Payment of Renewal and Draw Fees.

(a) On the earlier of (i) March 1, 2020 and (ii) the date of the consummation of
the next Transaction immediately following this Amendment, Seller shall pay to
Buyer the Renewal Period Fee in an amount equal to $437,500.00.

 

2



--------------------------------------------------------------------------------

(b) On the earlier of (i) March 31, 2020 and (ii) the date of the consummation
of the next Transaction immediately following this Amendment, Seller shall pay
to Buyer an amount equal to $346,146.63 (the outstanding balance required to
reach the minimum aggregate amount of Draw Fees necessary to exercise this
extension).

7. Seller Representations. Seller hereby represents and warrants that:

(a) no Potential Event of Default, Event of Default or Margin Deficit has
occurred and is continuing, and no Potential Event of Default, Event of Default
or Margin Deficit will occur as a result of the execution, delivery and
performance by Seller of this Amendment; and

(b) the representations and warranties contained in Article 9 of the Master
Repurchase Agreement are true and correct in all material respects (except to
the extent that such representations and warranties specifically refer to any
earlier date, in which case Seller represents and warrants that such
representations and warranties are true and correct as of such earlier date and
except that the representations and warranties regarding Seller or Guarantor’s
financial statements are deemed to refer to the most recent financial statements
furnished to Buyer).

8. Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the meanings given to them in the Master Repurchase Agreement.

9. Continuing Effect; Reaffirmation of Guarantee Agreement. As amended by this
Amendment, all terms, covenants and provisions of the Master Repurchase
Agreement and Fee Letter are ratified and confirmed and shall remain in full
force and effect. In addition, any and all guaranties and indemnities for the
benefit of Buyer (including, without limitation, the Guarantee Agreement) and
agreements subordinating rights and liens to the rights and liens of Buyer, are
hereby ratified and confirmed and shall not be released, diminished, impaired,
reduced or adversely affected by this Amendment, and each party indemnifying
Buyer, and each party subordinating any right or lien to the rights and liens of
Buyer, hereby consents, acknowledges and agrees to the modifications set forth
in this Amendment and waives any common law, equitable, statutory or other
rights which such party might otherwise have as a result of or in connection
with this Amendment.

10. Binding Effect; No Partnership; Counterparts. The provisions of the Master
Repurchase Agreement and the Fee Letter, as amended hereby, shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between any of the parties
hereto. For the purpose of facilitating the execution of this Amendment as
herein provided, this Amendment may be executed simultaneously in any number of
counterparts, each of which shall be deemed to be an original, and such
counterparts when taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart signature page to this Amendment
in Portable Document Format (PDF) or by facsimile transmission shall be
effective as delivery of a manually executed original counterpart thereof.

11. Further Agreements. Seller agrees to execute and deliver such additional
documents, instruments or agreements as may be reasonably requested by Buyer and
as may be necessary or appropriate from time to time to effectuate the purposes
of this Amendment.

12. Governing Law. The provisions of Article 20 of the Master Repurchase
Agreement are incorporated herein by reference.

 

3



--------------------------------------------------------------------------------

13. Headings. The headings of the sections and subsections of this Amendment are
for convenience of reference only and shall not be considered a part hereof nor
shall they be deemed to limit or otherwise affect any of the terms or provisions
hereof.

14. References to Transaction Documents. All references to the Master Repurchase
Agreement or the Fee Letter in any Transaction Document, or in any other
document executed or delivered in connection therewith shall, from and after the
execution and delivery of this Amendment, be deemed a reference to the Master
Repurchase Agreement or Fee Letter, as applicable, as amended hereby, unless the
context expressly requires otherwise.

15. No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of Buyer under the Master
Repurchase Agreement, Fee Letter or any other Transaction Document, nor
constitute a waiver of any provision of the Master Repurchase Agreement, Fee
Letter or any other Transaction Document by any of the parties hereto.

[NO FURTHER TEXT ON THIS PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day first
written above.

 

BUYER: GOLDMAN SACHS BANK USA, a New York state-chartered bank By:  

/s/ Andrew George

  Name: Andrew George   Title: Authorized Person

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

5



--------------------------------------------------------------------------------

SELLER: FS CREIT FINANCE GS-1 LLC, a Delaware limited liability company By:  

/s/ Edward T. Gallivan

  Name: Edward T. Gallivan, Jr.   Title: Chief Financial Officer

 

6